DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14, 16, 17, 20, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Patent Application Publication No. 2020/0304112, in view of Kolla et al., U.S. Patent Application Publication No. 2017/0344102.
Regarding claim 1, Zhang discloses an apparatus comprising:
an input to receive an indication of an input voltage of a processor [Fig. 2A: Vdd_core]; and 
a circuit [droop detection control circuitry 160] to compare the input voltage of the processor to a threshold voltage [para. 0032: “…the droop detection control circuitry 160 comprises an input connected to the Vdd_core voltage node 154 and is configured to monitor the voltage level on the local positive power supply line 131 to detect for the occurrence of a “droop event” where the Vdd voltage level on the local positive power supply line 131 decreases to a droop detection threshold voltage level.”], wherein the input voltage is generated by an off-die voltage regulator [Fig. 1: off-chip PDN 110; para. 0020: “…voltage droop on the local positive power supply line 131 in circumstances where rapid switching events in the functional circuit block 140 result in large transient current demands which cannot be sufficiently supplied from, e.g., the first decoupling capacitor CD1 or a remote voltage regulator module through the power distribution network.”], wherein if the input voltage of the processor droops below the threshold voltage, the circuit is to: 
set the input voltage of the processor at a non-zero level [para. 0032: “For example, in an exemplary embodiment where the supply voltage level Vdd is 1 volt, the droop detection threshold voltage level can be 0.98 volts (a decrease of 20 mV).”] at or above the threshold voltage [Fig. 2B: voltage during boosting phase P2 is boosted above droop detection threshold; para. 0022: “When a voltage droop is detected, or otherwise predicted to occur, on the local positive power supply line 131, a “voltage boosting phase” is initiated where the first switch 151 is activated by assertion of the Phase_1 control signal, and the second switch 152 is deactivated by de-assertion of the Phase_2 control signal. This switching event (for the voltage boosting phase) causes the third node 156 with the higher voltage (N v Vdd) to be selectively connected to the Vdd_core voltage node 154 and discharge the second decoupling capacitor CD2 to provide the additional boosting current IBoost needed to satisfy the increased transient current demand of the functional circuit block 140 and mitigate transient voltage droop on the Vdd_core supply line 131.”]; and
provide power to maintain the input voltage of the processor at the non-zero level [Fig. 2B: voltage during boosting phase and pre-charge phase after T2 maintained above droop detection threshold].
Zhang discloses providing a throttle signal to the processor.
Kolla discloses an apparatus that provides a throttle signal to a processor if the input voltage of the processor droops below the threshold voltage [Fig. 2, steps 202, 204: adjust a load clock signal in response to a droop event; para. 0018: “The supply voltage droop detection and mitigation circuit 104 also includes a clock adjustment circuit 110 configured to adjust the load clock signal CLK_LD provided to the load circuit 102 in response to the droop detection signal 108. For example, the clock adjustment circuit 110 can decrease a frequency of the load clock signal CLK_LD to be less than a frequency of a root clock signal CLK_RT received by the clock adjustment circuit 110 in response to the droop detection signal 108 transitioning to an active state (i.e., in response to detecting a supply voltage droop).”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang and Kolla by modifying Zhang to provide a throttle signal to a processor to throttle a clock signal as taught by Kolla.  Both Zhang and Kolla disclose systems that employ voltage droop mitigation techniques.  Kolla teaches that when a voltage droop is detected, clock throttling may be employed to avoid timing errors caused by supply voltage droop [para. 0005: “Adjusting the clock signal can include reducing a frequency at which the load circuit operates to reduce or avoid timing failures caused by the supply voltage droop.”].  It would therefore have been obvious to one of ordinary skill in the art to apply clock throttling to Zhang based on Kolla’s teaching that clock throttling avoid timing errors cause by voltage droop.
  Regarding claim 4, Kolla teaches that the circuit de-asserts the throttle signal after a time delay [para. 0019: “Additionally, the clock adjustment circuit 110 can also increase the frequency of the load clock signal CLK_LD in response to the droop detection signal 108 transitioning to an inactive state (i.e., in response to detecting the absence of a supply voltage droop)…”].
Regarding claim 5, Zhang teaches that the circuit is to provide an alternate voltage to a node that carries the input voltage of the processor in response to the throttle signal [para. 0022: “When a voltage droop is detected, or otherwise predicted to occur, on the local positive power supply line 131, a “voltage boosting phase” is initiated where the first switch 151 is activated by assertion of the Phase_1 control signal, and the second switch 152 is deactivated by de-assertion of the Phase_2 control signal. This switching event (for the voltage boosting phase) causes the third node 156 with the higher voltage (N v Vdd) to be selectively connected to the Vdd_core voltage node 154 and discharge the second decoupling capacitor CD2 to provide the additional boosting current IBoost needed to satisfy the increased transient current demand of the functional circuit block 140 and mitigate transient voltage droop on the Vdd_core supply line 131.”].
Regarding claim 6, Zhang teaches that the circuit is to overcome an overshoot condition [Fig. 2B: voltage increases and settles below maximum value during P2; para. 0023: “After a period time in which voltage ripple settles on the Vdd_core supply line 131, the first switch 151 is deactivated by de-assertion of the Phase_1 control signal and the second switch 152 is activated by assertion of the Phase_2 control signal.”].
Regarding claim 7, Zhang teaches that the circuit includes a first switch to provide the alternate voltage to the node that carries the input voltage of the processor in response to the throttle signal, and a second switch to overcome the overshoot condition [Fig. 1: phase_1 switch 151 and phase_2 switch 152].
Regarding claim 8, Zhang teaches that the first switch and the second switch control the input voltage of the processor in a hysteretic mode of operation [Fig. 2B].
Regarding claim 9, Zhang teaches that the circuit including an array of switches and a controller to tum on and off at least some of the switches to maintain the input voltage of the processor at a voltage relative to the threshold voltage [Fig. 1: switches 151 and 152; Fig. 2A: droop detection circuitry controls switches 151 and 152].
Regarding claims 10-12, Zhang teaches that a voltage regulator is used to maintain the input voltage [para. 0020].  Official notice is taken that it would have been obvious to one of ordinary skill in the art to employ a linear regulator, switching voltage regulator, or buck converter.  Linear regulators, switching voltage regulators, and buck converters are recognized in the art as providing equivalent functionality of a voltage regulator.
Regarding claim 14, Kolla teaches that the circuit is to adjust a frequency of the processor in response to a number of throttles of the processor [Fig. 2, steps 202, 204; para. 0018].
Regarding claim 16, Zhang teaches that the circuit is included in a processor [Fig. 1: IC chip 130 includes a processor core 140 and is therefore a processor].
Regarding claims 17, 20, 23, and 26-29, Zhang and Kolla disclose the apparatus of claims 1, and also the method executed by the claimed apparatus, as well as the system and medium with instructions to execute the claimed method.  Claim 26 is rejected on the same basis as claims 1 and 5.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Kolla as applied to claim 1 above, and further in view of Ho et al., U.S. Patent No. 10,009,016.
Regarding claim 13, Zhang and Kolla disclose the apparatus of claim 1, but do not teach adjust the threshold voltage in response to a number of throttles of the processor.
Ho discloses an apparatus that adjusts the threshold voltage in response to a number of throttles of the processor [col. 6, lines 31-59: “In one example, the performance monitor 620 may track the number of clock cycles over which droop mitigation is performed within a time duration (time window). It is to be appreciated that the clock cycles over which droop mitigation is performed typically include non-consecutive clock cycles assuming droop mitigation is performed more than once within the time duration. The performance monitor 620 may track the number of clock cycles over which droop mitigation is performed by incrementing the count value of a counter for each clock cycle during which droop mitigation is performed (e.g., each clock cycle during which the voltage-droop monitor 420 outputs the second logic value to the clock reducer 430). In this example, the performance monitor 620 may periodically reset the counter (e.g., at the end of the time duration). The performance monitor may also reset the counter when the droop threshold is changed… The performance monitor 620 may then determine whether the droop threshold needs to be adjusted based on the number of clock cycles over which droop mitigation is performed. For example, if the number of clock cycles over which droop mitigation is performed is low (e.g., equal to or below a first threshold number), then the performance monitor 620 may determine that the droop threshold can be reduced. In this case, the performance monitor 620 decreases the droop threshold (e.g., by a predetermined step). The performance monitor 620 may also instruct the voltage source 120 (e.g., PMIC) to reduce the supply voltage VDD, which reduces the guardband and power consumption.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang, Kolla, and Ho by modifying Zhang and Kolla to adjust the threshold voltage in response to a number of throttles of the processor, as taught by Ho.  Zhang, Kolla, and Ho are directed to voltage droop mitigation techniques.  Ho teaches that maintaining a fixed voltage droop detection threshold may not be optimal, and discloses that it would be preferable to set the droop threshold at a value that provides an optimal tradeoff between power and performance [col. 5, lines 43-48].  It would therefore have been obvious to apply of the teachings of Ho to Zhang and Kolla, thereby optimizing power and performance and suggested by Ho. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kolla as applied to claim 1 above, and further in view of Kelleher et al., U.S. Patent Application Publication No. 2011/0126056. Kelleher is an Applicant-cited reference.
Regarding claim 15, Zhang and Kolla disclose the apparatus of claim 1, but do not teach adjusting the frequency of a processor in response to a temperature of the processor.
Kelleher discloses a system that adjusts the frequency of a processor in response to a temperature of the processor [Fig. 5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Zhang, Kolla, and Kelleher by modifying Zhang and Kolla to adjust the frequency of the processor in response to temperature, as taught by Kelleher.  Zhang, Kolla, and Kelleher are directed towards processors with adjustable clock frequencies.  Kelleher teaches that adjusting the frequency in response to temperature “facilitates achievement of maximum performance while minimizing the probabilities of chip destruction and/or glitches (e.g., hanging up on processing tasks)” [para. 0079].  It would therefore have been obvious to apply the teaching of Kelleher to Zhang and Kolla based on Kelleher’s suggestion of performance improvements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov